 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     PATRICK BENNETT
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 1:19-cr-00026-LJO-SKO
12                    Plaintiff,                 ORDER MODIFYING CONDITIONS OF
                                                 RELEASE
13   vs.
14   PATRICK BENNETT,                            Judge: Hon. Barbara A. McAuliffe
15                   Defendant.
16
17
18          On February 11, 2019, a detention hearing was held in this matter. At the hearing, Mr.
19   Bennett was ordered released to a residential inpatient substance abuse treatment facility,
20   WestCare California, Inc. (“WestCare”), to attend and complete a 90-day substance abuse
21   treatment program. Condition 7(f) of Mr. Bennett’s release specified that Mr. Bennett
22   “participate in the substance abuse treatment program at [WestCare], and comply with all the
23   rules and regulations of the program.” Dkt. #14 at 2. On February 26, 2019, Mr. Bennett was
24   transported to WestCare from the Fresno County Jail by Kevin Mitchel, a representative from the
25   Federal Defender’s Office. Mr. Bennett has resided at WestCare since February 26, 2019. Mr.
26   Bennett will complete and graduate from WestCare’s 90-day substance abuse program on May
27   28, 2019.
28          On May 20, 2019, a hearing was held before this Court. At the hearing, counsel for Mr.
 1   Bennett indicated that Mr. Bennett had been accepted into Teen Challenge International’s
 2   Reedley-based inpatient substance abuse treatment program. Counsel further requested that upon
 3   completion of the 90-day substance abuse program at WestCare Mr. Bennett be permitted to be
 4   transported to and to participate in Teen Challenge International’s Reedley-based inpatient
 5   substance abuse treatment program. Pretrial Services supported this request and the government
 6   had no objection.
 7          Accordingly, this Court hereby supplements Mr. Bennett’s conditions of release by
 8   adding the following conditions:
 9                  Upon completion of the substance abuse treatment program at
                    WestCare, you shall be released to Kevin Mitchel, a representative
10                  from the Federal Defender’s Office, for transportation to Teen
                    Challenge International in Reedley, California, inpatient facility.
11
12                  Once at the substance abuse treatment program at Teen Challenge
                    International in Reedley, California, inpatient facility, you must
13                  comply with the rules and regulations of the program and remain at
                    the inpatient facility until released by the Pretrial Services Officer
14                  or further order of the court.
15
                    A responsible party approved by Pretrial Services shall escort you
16                  to all required court hearings and escort you back to the program
                    upon completion of the hearing.
17
                    Upon successful completion of inpatient treatment at Teen
18
                    Challenge International in Reedley, California, you must reside at
19                  an address approved by Pretrial Services and you must not change
                    your residence or absent yourself from this residence for more than
20                  24 hours without the prior approval of the Pretrial Services Officer.
21          All other conditions of release previously ordered, not in conflict with this order, shall
22   remain in full force and effect.
23   IT IS SO ORDERED.
24
        Dated:     May 21, 2019                               /s/ Barbara    A. McAuliffe         _
25
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                      2
